          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

KENNETH W. GILMORE                                          PLAINTIFF

v.                      No. 3:19-cv-34-DPM

T GARD BONDING COMP ANY
and LARRY NAGEN                                      DEFENDANTS

                            JUDGMENT

     Gilmore' s complaint is dismissed without prejudice.




                                     D.P. Marshall Jr.
                                     United States District Judge
